Citation Nr: 1451469	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-18 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine.  

2.  Entitlement to service connection for a cold injury of the right lower extremity.  

3.  Entitlement to service connection for a cold injury of the left lower extremity.  

4.  Entitlement to service connection for a cold injury of the right upper extremity.  

5.  Entitlement to service connection for a cold injury of the left upper extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to May 1962. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  In June 2011, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for entitlement to an increased rating for degenerative disc disease of the lumbar spine be withdrawn.

2.  The Veteran's peripheral neuropathy of the upper and lower extremities is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  Peripheral neuropathy of the right lower extremity was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014). 

3.  Peripheral neuropathy of the left lower extremity was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  Peripheral neuropathy of the right upper extremity was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

5.  Peripheral neuropathy of the left upper extremity was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim Withdrawn 

In a June 2011 statement, the Veteran stated that he wished to withdraw his claim for an increased rating for degenerative disc disease of the lumbar spine.  Although he subsequently filed another claim for increase, which was decided in a recent September 2014 rating decision, this previous appeal of the rating is considered to have been withdrawn.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and dismissal is warranted.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); see also 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  

In this case, the Veteran has complained of cold sensation, loss of hair, pain, numbness and tingling in his upper and lower extremities.  An August 2010 VA examiner and a private physician during neurological consultations in April 2010 have diagnosed the Veteran with peripheral neuropathy of the upper and lower extremities.  Thus, the current disability requirement is satisfied.

The Veteran's service treatment records are silent with regard to an active duty onset of a disability of the upper and lower extremities.  The Veteran has reported that he served in Korea near the demilitarization zone and that the conditions of his service included cold exposure during two winters as exercises and training required him to sleep outside on snow and ice and having shelter with inadequate heating.  Service personnel records confirm that the Veteran served in Korea from March 1961 to May 1962, but they do not show under what circumstances the Veteran served.  Under these circumstances, the Board finds it is as likely as not that the Veteran experienced exposure to cold weather during his service in Korea as he has stated.  It is well known that the winter conditions in Korea were severe and many veterans suffered cold-related injuries.  There is nothing in the record that suggests that the Veteran's statements are not credible.  Thus, the Board finds the Veteran competent and credible on the first-hand matters of cold exposure.

The Veteran's private physician in April 2010 diagnosed the Veteran with peripheral neuropathy, which was multifactorial.  The physician noted that the Veteran became diabetic later in life, but symptoms of burning, numbness, and tingling began much earlier.  The physician stated that exposure to freezing temperatures during service was a major contributing factor to the Veteran's condition.  The VA examiner opined that the Veteran's peripheral neuropathy of the upper and lower extremities was at least as likely as not caused by or a result of cold injury during service.  Thus, positive medical nexus opinions have been provided that links the Veteran's peripheral neuropathy of the upper and lower extremities to his active duty military service.

In light of the Veteran's credible lay statements, the private opinion and the VA opinion, service connection is warranted for the Veteran's peripheral neuropathy of the upper and lower extremities. 


ORDER

The appeal of the issue of entitlement to a disability rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine is dismissed.  

Service connection for peripheral neuropathy of the right lower extremity is granted.  

Service connection for peripheral neuropathy of the left lower extremity is granted.  

Service connection for peripheral neuropathy of the right upper extremity is granted.  

Service connection for peripheral neuropathy of the left upper extremity is granted.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


